DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 28 March 2022.
Claims 2, 4, 5, 6, 9, 10, 14, 15 have been amended and are hereby entered.
Claims 2, 4-11, 14-16 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.
 
Reasons for Allowance
Claims 2, 4-11, 14-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims are directed to a method for performing automatic corneal topography difference mapping, in which the system utilizes one or more processors and a cloud based server to receive one or more corneal topography data files for a patient via a corneal topography system attached to a slit-lamp microscope, receive patient identification parameters and compare those to existing patient identification parameters in a database to determine if there are existing topography data files for the same patient in the database; in the event a match does not exist, searching a regional cloud-based database to determine if the regional cloud-based database includes personal identification parameters that match the received personal identification parameters for the patient; communicates a message to a provider computing device to verify the personal identification parameters in the regional cloud-based database match the received personal identification parameters of the patient; retrieving a prior data file for the patient from the database or the regional cloud-based database where the match was found for the received personal identification parameters; performing corneal topography difference mapping in the cloud by comparing the received topography data files to generate a corneal topography difference map, analyzing the difference map to identify if a significant change of at least 0.25 diopters has occurred from the previous corneal topography data file, and communicating the corneal difference map and/or advisory message associated with the difference map to the provider computing device for display in the event that a significant change has occurred.  
Regarding Claim Objections for minor informalities, 112(a)rejections and 112(b) rejections: Applicant has amended claims in a way that overcome the Claim Objections for minor informalities, 112(a)rejections and 112(b) rejections detailed in Final Office Action mailed on 13 January 2022.  
Regarding prior 101 and 103 rejections detailed in Non-Final Office Action (mailed 16 June 2021), reasons for why these have been overcome are detailed in Final Office Action (mailed 13 January 2022). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619